



Exhibit 10.18














BOISE CASCADE COMPANY


2004 DEFERRED COMPENSATION PLAN


Amended and Restated as of January 1, 2018











--------------------------------------------------------------------------------






BOISE CASCADE COMPANY
2004 DEFERRED COMPENSATION PLAN




1.    Purpose of the Plan. The purpose of the Boise Cascade Company 2004
Deferred Compensation Plan (the "Plan") is to further the growth and development
of Boise Cascade Company (the "Company") by providing a select group of senior
management and highly compensated employees of the Company and its subsidiaries
the opportunity to defer a portion of their cash compensation and thereby
encourage their productive efforts on behalf of the Company. The Plan is also
intended to provide Participants with an opportunity to supplement their
retirement income through deferral of current compensation. The Plan is an
unfunded plan.


2.    Definitions.


2.1    Bonus. The payout amount earned by a Participant under a short-term
(annual) or long-term incentive plan of the Company, but only to the extent the
award is not stock or stock-related and is payable in cash.


2.2    Change in Control. A Change in Control shall be deemed to have occurred
if:


(a)    Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; provided, however, if such Person
acquires securities directly from the Company, such securities shall not be
included unless such Person acquires additional securities which, when added to
the securities acquired directly from the Company, exceed 25% of the Company's
then outstanding shares of common stock or the combined voting power of the
Company's then outstanding securities; and provided further that any acquisition
of securities by any Person in connection with a transaction described in
Section 2.2(c)(i) shall not be deemed to be a Change in Control of the Company;
or


(b)    The following individuals cease for any reason to constitute at least a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's stockholders was approved
by a vote of at least 2/3rds of the directors then still in office who either
were directors on the date hereof or whose appointment, election, or nomination
for election was previously so approved (the "Continuing Directors"); or




-1-    

--------------------------------------------------------------------------------





(c)    The consummation of a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) with any other corporation other
than (i) a merger or consolidation which would result in both (a) Continuing
Directors continuing to constitute at least a majority of the number of
directors of the combined entity immediately following consummation of such
merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.2(c)(i) shall not be deemed to be a Change in
Control of the Company; or


(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, more than 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.


A transaction described in Section 2.2(c) which is not a Change in Control of
the Company solely due to the operation of Subsection 2.2(c)(i)(a) will
nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least 2 years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.


For purposes of this Section, "Beneficial Owner" shall have the meaning set
forth in Rule 13d‑3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").


-2-    

--------------------------------------------------------------------------------







For purposes of this Section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that “Person” shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.


2.3    Committee. The Compensation Committee of the Board of Directors of the
Company.


2.4    Compensation. A Participant's Salary and Bonus. Compensation (either
Salary or Bonus) shall not include (a) any amounts paid by the Company to a
Participant that are not strictly in consideration for personal services, such
as expense reimbursement, cost-of-living allowance, education allowance, premium
on excess group life insurance, or any Company contribution to the Pension Plan
or any savings or 401(k) plan sponsored by the Company or (b) any amounts paid
as the result of a Participant’s Separation from Service, such as pay for unused
paid time off, severance, or pay in lieu of notice; the fact that an amount
constitutes taxable income to the Participant shall not be controlling for this
purpose. Compensation shall not include any taxable income realized by, or
payments made to, an employee as a result of the grant, exercise, or payment of
any equity award issued by the Company or any affiliate or subsidiary or as a
result of the disposition of such equity award, except to the extent the
Committee determines that the award shall be included in Compensation for
purposes of this Plan. Effective January 1, 2008, “Compensation” shall not
include any amount paid as a retention bonus.


2.5    Deferral Election. A Participant’s irrevocable election to defer part of
his or her Compensation.


2.6    Deferred Account. The record maintained by the Company for each
Participant of the cumulative amount of (a) Compensation deferred pursuant to
this Plan, (b) the amount of any Company contribution (including Discretionary
Bonuses), and (c) imputed gains or losses on those amounts accrued as provided
in Section 4.8.




-3-    

--------------------------------------------------------------------------------





2.7    Deferred Compensation Agreement. Collectively, a Participant’s Deferral
Election and Distribution Election.


2.8    Deferred Compensation and Benefits Trust. An irrevocable “rabbi trust”
(the "DCB Trust") which may be established by the Company with an independent
trustee for the benefit of persons entitled to receive payments or benefits
hereunder, the assets of which will be subject to claims of the Company's
creditors in the event of bankruptcy or insolvency.


2.9    Disability. A Participant will be deemed to have incurred a Disability
where the Participant (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
3 months under an accident and health plan maintained by the Company, or (c) has
been determined to be totally disabled by the Social Security Administration.


2.10    Discretionary Bonus. An amount contributed to a Participant’s Deferred
Account by the Company, which may, in the Company’s discretion, be subject to
vesting or other payment terms as indicated in the bonus award document.


2.11    Distribution Election. A Participant’s election of the method and timing
of payment of his or her Deferred Account.


2.12    Investment Account. Any of the accounts identified by the Company from
time to time, described in Exhibit A, to which Participants may allocate all or
any portion of their Deferred Accounts for purposes of determining the gains or
losses to be assigned to the Deferred Accounts.


2.13    Participant. A Key Executive (as defined in Section 4.1) who has entered
into a written Deferred Compensation Agreement with the Company in accordance
with the provisions of the Plan.


2.14    Rule of 70. The attainment by a Participant of a number of Years of
Service and age which, when added together, equal or exceed 70.


2.15    Salary. A Participant's salary, commission, and other payments for
personal services rendered by a Participant to the Company during a calendar
year, determined prior to giving effect to any deferral election under this
Plan, any before-tax contribution election under a 401(k) plan sponsored by the
Company, and any before-tax contribution election under a Section 125
(cafeteria) plan sponsored by the Company.


-4-    

--------------------------------------------------------------------------------







2.16    Separation from Service. The Participant's ceasing to be employed by the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or Disability,
provided that transfer from the Company to a subsidiary or vice versa shall not
be deemed a Separation from Service for purposes of this Plan. A Separation from
Service shall also occur if (a) the Participant is on a leave of absence that
exceeds 6 months and the Participant does not have a statutory or contractual
right of reemployment, in which case, Separation from Service shall be deemed to
have occurred on the first day following the 6‑month period, (b) the Participant
is on a leave of absence that exceeds 6 months and the Participant’s statutory
or contractual right of reemployment ends, in which case Separation from Service
shall be deemed to have occurred on the first day following the end of the right
of reemployment, or (c) the Company and the Participant reasonably anticipate
that the level of services the Participant will perform for the Company (whether
as an employee or an independent contractor) will permanently decrease to 20% or
less of the average level of services performed for the Company over the
preceding 36 months. Determination of whether a Separation from Service has
occurred will be made subject to the facts and circumstances of each situation
and will comply with Internal Revenue Code Section 409A.


2.17    Unforeseeable Emergency. A severe financial hardship to the Participant
resulting from (a) an illness or accident of the Participant or his or her
spouse, beneficiary or dependent (as defined in Internal Revenue Code
Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B));
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control, such as medical expenses or funeral expenses
for the Participant’s spouse, beneficiary or dependent (as defined earlier in
this subsection). The determination of whether an event constitutes an
Unforeseeable Emergency shall be made based on the facts and circumstances of
the specific event.


3.    Administration and Interpretation. The Company, acting through its chief
executive officer or his or her delegates, shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Company may also adopt any
rules it deems necessary to administer the Plan. The Company's responsibilities
for administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Company with respect to those
responsibilities, unless limited in writing by the Company. Any Participant may
appeal any action or decision of these employees to the Company's chief
executive officer. Any interpretation or decision by the Company's chief
executive officer shall be final and


-5-    

--------------------------------------------------------------------------------





binding on the Participants. Claims for benefits under the Plan and appeals of
claim denials shall be in accordance with Sections 10 and 11.


4.    Participant Deferral and Distribution Elections.


4.1    Eligibility. The Company shall identify those employees of the Company or
any of its subsidiaries who are eligible to participate in this Plan ("Key
Executives"). Eligibility to participate in the Plan is entirely at the
discretion of the Company and shall be limited to a select group of senior
management or highly compensated employees. Eligibility to participate in this
Plan for any calendar year shall not confer the right to participate during any
subsequent year.


4.2    Execution of Agreement. A Key Executive who wishes to participate in the
Plan must execute a Deferred Compensation Agreement either (a) for newly
eligible individuals, within 30 days after first becoming eligible to
participate in the Plan, to defer Salary to be earned during the remainder of
that calendar year, and Salary and/or Bonus to be earned during subsequent
years, or (b) prior to January 1 of the first calendar year for which the
Deferred Compensation Agreement will be effective, provided that an election to
defer Bonus which qualifies as “performance-based compensation” under Internal
Revenue Code Section 409A and the regulations thereunder must be made no later
than 6 months prior to the end of the period with respect to which the Bonus is
earned (other than elections with respect to the annual bonus for 2004, which
must be made at the time of the initial election).


4.3    Deferral Election. When a Key Executive first becomes eligible to
participate, he or she shall have the opportunity to make a Deferral Election
which shall apply to Compensation earned and paid subsequent to the date of
election. Each year thereafter that the Participant remains eligible to
participate, the Participant shall have the opportunity to make a Deferral
Election with respect to his or her Compensation earned in the following
calendar year. Deferral Elections shall be made by completion of an online
enrollment process, as designated by the Company. The Compensation otherwise
paid to a Participant during each calendar year beginning after receipt of the
Participant’s Deferral Election shall be reduced by the amount elected to be
deferred. Elections to defer Compensation are irrevocable as of the end of the
period for executing the Deferred Compensation Agreement under Section 4.2 with
respect to initial Deferral Elections, and as of the end of the annual
enrollment period established by the Company pursuant to Section 4.4 with
respect to subsequent Deferral Elections, except as otherwise provided in this
Plan. The amount of Compensation to be deferred will be specified in the
Deferral Election Agreement, must be at least 5% of the Participant's
Compensation, and is limited to 75% of the Participant's Compensation.


4.4    Change of Deferral Election. A Participant who wishes to change an
election to defer Compensation may do so by submitting a new Deferral Election
during the annual enrollment period established by the Company prior to
January 1 of the year for which the change in election is to be effective. If a
Participant does not


-6-    

--------------------------------------------------------------------------------





request a change in his or her Deferral Election, the Participant’s current
Deferral Election shall become irrevocable with respect to compensation to be
earned during the following year on December 31 of the current year, provided
that solely for the 2018 Plan Year, if a Participant does not request a change
in his or her Deferral Election, (i) the Participant’s 2017 Deferral Election
with respect to Compensation (Salary and Bonus) will apply to his or her Salary
earned in 2018, (ii) the Participant’s 2017 Deferral Election for additional
Bonus deferral will apply to his or her short-term annual incentive plan Bonus
earned in 2018, and (iii) no 2017 Deferral Election will apply to a
Participant’s long-term annual incentive Bonus earned in 2018.


4.4A    Cessation of Deferrals. A Participant who takes a hardship distribution
from a qualified 401(k) plan sponsored by the Company may not contribute to this
Plan for at least 6 months after that hardship withdrawal. Deferrals will be
automatically stopped upon such a hardship withdrawal. The Participant may make
a new Deferral Election during the next annual enrollment period following the
conclusion of the 6‑month period.


4.5    Distribution Election. At the time a Participant first elects to defer
Compensation under Section 4.3, he or she must elect a distribution option for
his or her Deferred Account by completion of an online enrollment process, as
designated by the Company. The distribution options available for Participants
to choose from will be specified by the Company in the online enrollment system
in the Company’s sole discretion. In addition, Participants will have the
opportunity to make a new distribution election during the annual enrollment
period held during the fall of 2013 and each three years thereafter. Any new
distribution election will apply to deferrals made in the calendar year
following the election and thereafter until a new distribution election is made
according to the terms of the Plan. Elections regarding distribution of deferred
Accounts under this Plan are irrevocable when made except as otherwise provided
in this Plan.


4.5.1    Distribution Election for Discretionary Bonus. A Participant who
receives a Discretionary Bonus may elect a distribution option for the
Discretionary Bonus within 30 days of the date the Discretionary Bonus is
granted to the Participant.


4.6    Change of Distribution Election.


4.6.1    In General. A Participant may request, in writing, a change of his or
her Distribution Election at any time. The new election must (a) defer
commencement of distribution for at least 5 years from the date distribution
would have commenced under the original Distribution Election and (b) be
received by the Company at least 12 months prior to the commencement of
distribution of the Participant's Deferred Account under the original
Distribution Election. The Company shall approve the request if it meets the
requirements of this section. Approved requests shall not take effect until
12 months after the date the request was submitted.




-7-    

--------------------------------------------------------------------------------





4.6.2    2007 Election. Notwithstanding the provisions of Section 4.6.1, any
Participant who has a Deferred Account as of November 1, 2007, may request, in
writing, a one-time change of his or her Distribution Election during the
election period specified by the Company during 2007, but in no event later than
December 31, 2007, provided that such election may apply only to amounts that
would not otherwise be payable in 2007 and further provided that such election
may not cause an amount to be paid in 2007 that would not otherwise be payable
in 2007. This election shall not be available to any Participant whose
distributions will have commenced as of December 31, 2007.


4.7    Company Contributions; Deferred Account Allocations and Adjustments.


4.7.1    The Company acknowledges that Compensation deferred under this Plan is
not included as “compensation” for purposes of contributions made to the
Company’s tax-qualified 401(k) plan (referred to as the “401(k) Plan”).
Therefore, in order to keep Participants whole, with respect to Compensation
deferred under this Plan which is either Salary or Bonus attributable to a
short-term (annual) incentive plan, the Company will contribute an amount equal
to the Company contribution (including both nondiscretionary and discretionary
amounts) that would have been made to the Participant’s account in the 401(k)
Plan if the Compensation was eligible under the 401(k) Plan (without regard to
any limits applicable to the 401(k) Plan that would restrict any Company
contribution under that plan). Such contributions shall be made to the
Participant’s Deferred Account at the same time as such contribution would have
been made to the 401(k) Plan. For clarity, no such contributions will be made
with respect to Discretionary Bonuses.


4.7.2    The Company shall maintain a record of each Participant's Deferred
Account balance, including deferrals and adjustments. Each Participant’s
Deferred Account shall be adjusted to reflect the imputed interest, gains or
losses attributable to the applicable Investment Account(s) selected by the
Participant. Interest earned will be credited to a Participant's account each
payroll period. Computation of the imputed interest, gains or losses with
respect to any Investment Account shall be at the Company’s sole discretion.


4.8    Investment Accounts. If the only Investment Account offered is the Stable
Value Account, Participants’ deferrals will be automatically allocated to the
Stable Value Account. If more than one Investment Account is offered, the
following terms apply:


4.8.1    Each Participant must allocate his or her current deferrals of
Compensation to one or more of the offered Investment Accounts, by completion of
an online allocation process, as designated by the Company and subject to any
restrictions established by the Company.




-8-    

--------------------------------------------------------------------------------





4.8.2    Participants who are active employees may change the allocation of
future deferrals to or from any Investment Account on any business day, with any
change effective as of the first pay period beginning after the date of the
change.


4.8.3    Participants who are active employees or who are separated from service
under Section 5.2.2, may move all or any portion of their Deferred Account
balance among any of the Investment Accounts, other than the Stable Value
Account, on any business day, with any change effective as of the next business
day.


4.8.4    Deferred Account balances allocated to the Stable Value Account may not
be allocated to any other Investment Account.


4.8.5    Participants who are separated from service under Section 5.2.1 may not
change the allocation of their Deferred Accounts among Investment Accounts.


5.    Distributions.


5.1    Distributions in General. The Company shall distribute a Participant’s
Deferred Account balance according to the Participant’s Distribution Election,
except as otherwise provided in this Section 5. The designated payment date for
purposes of Internal Revenue Code Section 409A shall be the date stated in the
Participant’s Distribution Election, except as otherwise provided in this
Section 5. If a Participant failed to timely make a Distribution Election with
respect to a Discretionary Bonus pursuant to Section 4.5.1, the Discretionary
Bonus will be paid to the Participant in a lump sum on January 1 of the year
following the Participant’s Separation from Service and that date shall be the
designated payment date.


5.2    Plan Benefits Upon Separation from Service.


5.2.1    Upon Separation from Service for reasons other than death or Disability
prior to (i) satisfying the Rule of 70, or (ii) attaining age 55 with 10 or more
Years of Service, or (iii) attaining age 62 with 15 or more Years of Service, or
(iv) attaining age 65 with 5 or more Years of Service, the Participant's entire
Deferred Account balance shall be automatically allocated to the Stable Value
Account, notwithstanding any investment elections or allocation decisions
previously made by the Participant. In addition, the imputed interest rate on
the Participant's Deferred Account balance shall be adjusted, effective as of
the date of Separation from Service, to a rate equal to Moody's (as such term is
defined in Exhibit A). That rate shall apply to all undistributed amounts of the
Participant's Deferred Account prospectively from the date of Separation from
Service until such amounts are distributed from the Plan (except as otherwise
provided under Section 5.6). Distributions under this Section 5.2.1 shall be
made according to the Participant’s Distribution Election.




-9-    

--------------------------------------------------------------------------------





5.2.2    Upon Separation from Service due to death or Disability or upon
Separation from Service after (i) satisfying the Rule of 70, or (ii) attaining
age 55 with 10 or more Years of Service, or (iii) attaining age 62 with 15 or
more Years of Service, or (iv) attaining age 65 with 5 or more Years of Service,
a Participant shall be paid his or her Deferred Account according to his or her
Distribution Election. Unpaid balances under the installment election shall
continue to be credited with imputed gains or losses based on the applicable
Investment Account. Deferred Account balances for such Participants that are
allocated to the Stable Value Account shall continue to be credited with imputed
interest at Moody's times 130% prospectively from the date of Separation from
Service until such amounts are distributed from the Plan (except as otherwise
provided under Section 5.6).


5.3    Hardship Distribution. If an Unforeseeable Emergency occurs, a
Participant may request a lump-sum distribution of an amount reasonably
necessary to satisfy the emergency need plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Determination of the amount reasonably
necessary to satisfy the emergency need must take into account any additional
compensation available due to the cancellation of the Participant’s Deferral
Election pursuant to this Section 5.3. The Participant shall document, to the
Company's satisfaction, that distribution of all or part of his or her account
is necessary to satisfy the Unforeseeable Emergency. A Participant requesting a
distribution under this Section must not have access to other funds, including
proceeds of any loans (including loans under tax-qualified plans), sufficient to
satisfy the need. Upon receipt of a request under this Section, the Company may,
in its sole discretion, distribute a portion of the Participant's account
balance in a lump sum, to the extent necessary to satisfy the emergency need.
Any distribution will be made within 90 days of the Company’s receipt of such
request. The Participant shall sign all documentation requested by the Company
relating to the distribution. If a Participant receives a distribution from the
Plan under this Section, his or her current Deferral Election shall be
cancelled, and he or she shall not be eligible to participate in this Plan or
any other nonqualified deferred compensation plan maintained by the Company for
a period of 12 months following the date of the distribution. The Participant
may make a new Deferral Election during the next annual enrollment period
following the conclusion of the 12‑month period.


5.4    Small Account Distributions. If a Participant's Deferred Account balance
is less than $10,000 on the date of Separation from Service, the Company shall
distribute the entire Deferred Account balance in a lump sum to the Participant
within 90 days following the Participant’s Separation from Service, regardless
of the Participant's Distribution Election, and the Participant shall have no
further rights or benefits under this Plan.




-10-    

--------------------------------------------------------------------------------





5.5    Distributions Following Participant Death; Designation of Beneficiary.
The Company shall make all payments to the Participant, if living. A Participant
shall designate a beneficiary by filing a beneficiary designation in the form
and manner prescribed by the Company. A Participant may change his or her
beneficiary at any time by filing a new beneficiary designation in the form and
manner prescribed by the Company. If a Participant dies either before benefit
payments have commenced under this Plan or after his or her benefits have
commenced but before his or her entire Deferred Account has been distributed,
his or her designated beneficiary shall receive any benefit payments in
accordance with the Participant’s Distribution Election. If no designation is in
effect when any benefits payable under this Plan become due, the beneficiary
shall be the spouse of the Participant, or if no spouse is then living, the
Participant's estate. The designated payment date for distributions under this
Section shall be the date of the Participant’s death.


5.6    Effect of a Change in Control. The provisions of this Section 5.6 shall
apply upon a Change in Control.


5.6.1    Notwithstanding anything in this Plan to the contrary, after the third
anniversary of a Change in Control, the imputed interest credited to
Participants' account balances under this Plan shall not be based on an
annualized rate in excess of 100% of Moody's.


5.6.2    Payment of a Participant’s Deferred Account balance shall be made
according to the Participant’s Distribution Election.


5.6.3    Any Participant whose employment is involuntarily terminated for any
reason other than disciplinary reasons within 3 months prior to the date of the
Change in Control shall be deemed, solely for purposes of this Section 5.6, to
be employed by the Company until the occurrence of the Change in Control and to
have been terminated immediately thereafter.


5.7    Distributions Pursuant to a Domestic Relations Order.


5.7.1    A domestic relations order relating to benefits under this Plan shall
be reviewed by the Company’s senior human resources officer or his or her
delegate. The individual shall determine whether the order satisfies the
definition in Internal Revenue Code Section 414(p). The Company may establish
procedures for reviewing and processing a domestic relations order similar to
the processing of domestic relations orders under the Company’s qualified plans.


5.7.2 The order must specify the name and last known mailing address and social
security number of the Participant and each alternate payee. It must name the
plan to which it applies. It must specify the percentage or amount of the
Participant’s benefit which is payable to an alternate payee and the date as of
which the amount or percentage is determined. The order cannot require the Plan
to (a) pay any


-11-    

--------------------------------------------------------------------------------





form of benefit not permitted under the Plan, (b) provide a benefit greater than
the benefit to which the Participant is entitled, or (c) affect the benefits of
another alternate payee with respect to whom a domestic relations order has
previously been accepted by the Plan.


5.7.3 If the order is acceptable, a distribution to the alternate payee pursuant
to the terms of the order shall be authorized as soon as administratively
practicable without regard to the time distribution would be made to the
affected Participant. If the order is not acceptable, that shall be communicated
in writing to the Participant and the alternate payee, including identification
of the provisions of the order that cause it to be unacceptable.


6.    Miscellaneous.


6.1    Assignability. A Participant's rights and interests under the Plan may
not be assigned or transferred except in the event of the Participant's death,
as described in Section 5.5, or in the case of a domestic relations order, as
described in Section 5.7.


6.2    Taxes. The Company shall deduct from all payments made under this Plan
all applicable federal or state taxes required by law to be withheld.


6.3    Form of Communication. Deferral Elections and Distribution Elections
shall be made as provided in Sections 4.2 through 4.6. Beneficiary designations
shall be made as provided in Section 5.5. Any other application, claim, notice,
or other communication required or permitted to be made by a Participant to the
Company shall be made in writing and in such form as the Company may prescribe.
Such communication shall be effective upon receipt by the Company's senior human
resources officer at 1111 West Jefferson Street, PO Box 50, Boise, Idaho 83728.


6.4    Service Providers. The Company may, in its sole discretion, retain one or
more independent entities to provide services to the Company in connection with
the operation and administration of the Plan. Except as specifically delegated
or assigned to any such entity in writing, the Company shall retain all
discretionary authority under this Plan. No Participant or other person shall be
a third party beneficiary with respect to, or have any rights or recourse under,
any contractual arrangement between the Company and any such service provider.


7.    Amendment and Termination. The Committee may, at its sole discretion,
amend or terminate the Plan at any time, provided that the amendment or
termination shall not adversely affect the vested or accrued rights or benefits
of any Participant without the Participant's prior consent.


8.    Unsecured General Creditor. Except as provided in Section 9, Participants
and their beneficiaries, heirs, successors, and assigns shall have no legal


-12-    

--------------------------------------------------------------------------------





or equitable rights, interest, or claims in any property or assets of the
Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all Company assets shall be, and remain,
the general, unpledged, unrestricted assets of the Company. The Company's
obligation under the Plan shall be an unfunded and unsecured promise of the
Company to pay money in the future.


9.    Deferred Compensation and Benefits Trust. At any time, the Company, in its
sole discretion, may transfer to the DCB Trust cash, marketable securities, or
other property acceptable to the trustee to pay the Company's obligations under
this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.


10.    Claims Procedure.


10.1    In General. Claims for benefits under the Plan, other than claims for
Disability benefits under Section 5.2.2, shall be filed in writing, within
90 days after the event giving rise to a claim, with the Company's senior human
resources officer, who shall have absolute discretion to interpret and apply the
Plan, evaluate the facts and circumstances, and make a determination with
respect to the claim in the name and on behalf of the Company. The claim shall
include a statement of all facts the Participant believes relevant to the claim
and copies of all documents, materials, or other evidence that the Participant
believes relevant to the claim. Written notice of the disposition of a claim
shall be furnished to the Participant within 90 days after the application is
filed. This 90‑day period may be extended an additional 90 days for special
circumstances by the senior human resources officer, in his or her sole
discretion, by providing written notice of the extension to the claimant prior
to the expiration of the original 90‑day period. If the claim is denied, the
senior human resources officer shall notify the claimant in writing. This
written notice shall:


•
state the specific reasons for the denial,



•
refer to the provisions of the Plan on which the determination is based,





-13-    

--------------------------------------------------------------------------------





•
describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,



•
explain how the claimant may submit the claim for review and state applicable
time limits, and



•
state the claimant’s right to bring an action under Section 502(a) of ERISA
following an adverse determination on review.



10.2    Disability Claims. Claims for Disability benefits under Section 5.2.2 of
the Plan shall be filed in writing, within 90 days after the event giving rise
to a claim, with the Company's senior human resources officer, who shall have
absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to the claim in the name
and on behalf of the Company. The claim shall include a statement of all facts
the Participant believes relevant to the claim and copies of all documents,
materials, or other evidence that the Participant believes relevant to the
claim. Written notice of the disposition of a claim shall be furnished to the
Participant within 45 days after the application is filed. This 45‑day period
may be extended for up to two additional 30‑day periods by the senior human
resources officer, in his or her sole discretion, in each case for reasons
beyond the Plan's control and by providing written notice of the extension to
the claimant prior to the expiration of the current period. If additional
information is needed from the Participant in order to make a decision on the
claim, the senior human resources officer will notify the Participant of the
information needed and the Participant will have 45 days to provide the
requested information. If the claim is denied, the senior human resources
officer shall notify the claimant in writing. This written notice shall:


•
state the specific reasons for the denial,



•
refer to the provisions of the Plan on which the determination is based,



•
describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,



•
explain how the claimant may submit the claim for review and state applicable
time limits,



•
if an internal rule or guideline was relied upon, state that an internal rule or
guideline was relied upon and that a copy of the rule or guideline will be
provided at no charge upon request,





-14-    

--------------------------------------------------------------------------------





•
if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant’s circumstances, will be provided
at no charge upon request, and



•
state the claimant’s right to bring an action under Section 502(a) of ERISA
following an adverse determination on review.



11.    Claims Review Procedure.


11.1    In General. Any Participant, former Participant, or Beneficiary of
either, who has been denied a benefit claim, other than a claim for Disability
benefits under Section 5.2.2 of the Plan, shall be entitled, upon written
request, to access to or copies of all documents and records relevant to his or
claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the claimant's position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 10.1, and shall be filed with the
Company's senior human resources officer. The senior human resources officer
shall promptly inform the Company's chief executive officer, who shall be the
named fiduciary of the Plan for purposes of claim review. The chief executive
officer shall make his or her decision, in writing, within 60 days after receipt
of the claimant's request for review. This 60‑day period may be extended an
additional 60 days if, in the chief executive officer's sole discretion, special
circumstances warrant the extension and if the chief executive officer provides
written notice of the extension to the claimant prior to the expiration of the
original 60‑day period. The written decision shall be final and binding on all
parties and shall:


•
state the facts and specific reasons for the decision,



•
refer to the Plan provisions upon which the decision is based,



•
state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and



•
state the claimant’s right to bring an action under Section 502(a) of ERISA.



11.2    Disability Claims. Any Participant, former Participant, or Beneficiary
of either, who has been denied a claim for Disability benefits under
Section 5.2.2 of the Plan, shall be entitled, upon written request, to access to
or copies of all documents and records relevant to his or claim, and to a review
of his or her denied claim. A request for review, together with a written
statement of the claimant's position and any other comments, documents, records
or information that the claimant believes relevant to his


-15-    

--------------------------------------------------------------------------------





or her claim, shall be filed with the Company's senior human resources officer
no later than 180 days after receipt of the written notification provided for in
Section 10.2. The senior human resources officer shall promptly inform the
Company's chief executive officer, who shall be the named fiduciary of the Plan
for purposes of claim review. The chief executive officer shall make his or her
decision, in writing, within 45 days after receiving the claimant's request for
review. This 45‑day period may be extended an additional 45 days if special
circumstances warrant the extension and if the chief executive officer provides
written notice of the extension to the claimant prior to the expiration of the
original 45‑day period. The written decision shall be final and binding on all
parties and shall:


•
state the facts and specific reasons for the decision,



•
refer to the Plan provisions upon which the decision is based,



•
state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim,



•
indicate whether any rule, guideline, protocol or criterion was relied on in the
decision and, if so, that a copy of such rule, guideline, protocol or criterion
will be provided at no charge upon request,



•
if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant’s circumstances, will be provided
at no charge upon request, and



•
state the claimant’s right to bring an action under Section 502(a) of ERISA.



If any new or additional evidence is considered, generated or relied upon by the
chief executive officer in the course of the review, such evidence shall be
provided to the claimant as soon as possible and the claimant shall have a
reasonable opportunity to respond prior to the date the decision is required to
be made. In addition, if the decision on review is based on a new or additional
rationale, such rationale shall be provided to the claimant as soon as possible
and the claimant shall have a reasonable opportunity to respond prior to the
date the decision is required to be made.


12.    Lawsuits, Jurisdiction, and Venue. No lawsuit claiming entitlement to
benefits under this Plan may be filed prior to exhausting the claims and claims
review procedures described in Sections 10 and 11. Any such lawsuit must be
initiated no later than the earlier of (a) one year after the event(s) giving
rise to the claim occurred or (b) 60 days after a final written decision was
provided to the claimant under Section 11. Any legal action involving benefits
claimed or legal obligations relating to or arising


-16-    

--------------------------------------------------------------------------------





under this Plan may be filed only in Federal District Court in the city of
Boise, Idaho. Federal law shall be applied in the interpretation and application
of this Plan and the resolution of any legal action. To the extent not preempted
by federal law, the laws of the state of Delaware shall apply.


13.    Effective Date of Plan. This Plan became effective as of October 29,
2004. The Plan was most recently amended and restated effective as of January 1,
2018.


-17-    

--------------------------------------------------------------------------------







EXHIBIT A


INVESTMENT ACCOUNTS


Stable Value Account. Deferred Accounts allocated to this account shall be
credited, while the Participant is actively employed with the Company, with
imputed interest equal to an annualized rate of interest equal to 130% of
Moody's Composite Average of Yields on Corporate Bonds (“Moody's”) as determined
each month from Moody's Bond Record (as published by Moody's Investor's Service,
Inc.) or any successor thereto, or, if such monthly report is no longer
published, a substantially similar rate determined by the Company, in its sole
discretion. Moody's, for purposes of this Plan, shall be based for any given
month on such published rate for the immediately preceding calendar month. Upon
Separation from Service, Deferred Accounts allocated to this account shall be
credited with either Moody's times 130% or with Moody's, as provided in
Section 5.2 of the Plan.








-18-    